                   IN THE UNITED DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 TERI FIELDS, as Putative Administratrix of
 the Estate of JOEANN SNEAD, Deceased,
 and Catolyn Merriweather, Individually, as
 surviving child of JoeAnn Snead, Deceased,

        Plaintiff,
 v.                                               CIVIL ACTION FILE NO.:

 ARBOR TERRACE AT CASCADE, LLC;                   1:20-CV-02346-TCB
 THE ARBOR BARRINGTON COMPANY,
 LLC d/b/a THE ARBOR COMPANY, THE
 ARBOR CP, LLC, THE ARBOR
 HOLDING COMPANY, LLC, ARBOR
 MANAGEMENT SERVICES, LLC, JOHN
 DOE NO. 1 and AUDRIENNE STEVENS,

        Defendants.

                [PROPOSED] ORDER STAYING DISCOVERY

      Upon review and consideration of the Parties' Joint Motion for Stay of

Discovery,

      IT IS HEREBY ORDERED that discovery is stayed pending this Court’s

resolution of Plaintiffs' Motion to Remand.

      IT IS SO ORDERED this ___ day of October, 2020.

                                              _____________________________
                                              Timothy C. Batten, Sr.
                                              United States District Court Judge

                                         1
